Roe, C.J. This is a claim in the amount of $2,422.02 against the State of Illinois, Department of Children and Family Services for $2,422.02. It was filed on March 26, 1980, and a request was made of the department for a report on the matter by the Attorney General’s office about three weeks later. Because no written answer was filed within 60 days a general denial was deemed made and the case was assigned to a commissioner to set for hearing. The commissioner originally set it for hearing on November 8, 1980, but continued it because no departmental report was available. By order of the commissioner it was scheduled for final disposition on March 11, 1980, nearly one year after it had been filed. However, the Department of Children and Family Services still had not supplied the Attorney General’s office with its report so the hearing was continued again. It was finally heard on June 24, 1981, but a departmental report was still unavailable. It is now nearly two years since this claim was filed and no departmental report has yet to be offered. If the Respondent has any defense to this claim it has not been raised despite ample time and opportunity to do so. It is hereby ordered that Claimant be, and hereby is, awarded the sum of $2,422.02.